Citation Nr: 0919851	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for nutrition and 
environmental toxicity, to include under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for nutrition and environmental toxicity 
is ready for final adjudication.  See 38 C.F.R. § 19.9 
(2008).  Although the Board sincerely regrets the delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In particular, the February 2007 Statement of the Case states 
that "...there is a record of treatment in service for 
nutrition and environmental toxicity...."  Although an in-
service record of such treatment does not appear to be 
associated with the claims file at the time of the Board's 
review, because the RO has acknowledged the existence of in-
service treatment for the claimed condition, and the current 
VA treatment records reflect an assessment of arsenic 
toxicity, a medical nexus opinion is necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 
VA treatment record, May 2002 (assessing a cranial nerve 
disorder and arsenic toxicity, requesting neurology follow up 
regarding toxic levels of arsenic).  

The Board also requests that a copy of the service treatment 
record discussing nutrition and environmental toxicity, as 
cited in the February 2007 Statement of the Case, be produced 
and associated with the claims file. 

Additionally, the majority of the Veteran's treatment appears 
to be provided by a holistic practitioner.  As VA is on 
notice that these private medical records exist and are 
potentially relevant to the Veteran's claims, all reasonable 
effort to obtain the outstanding private treatment records 
must be undertaken.  

The Board also notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in March 2006.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Finally, the Veteran's original claim form reflects that he 
seeks entitlement to compensation under 38 U.S.C.A. § 1151.  
However, the claim has essentially been adjudicated under a 
direct service connection theory of entitlement thus far.  
Clarification from the Veteran should be sought in order to 
ascertain what VA training, hospital care, medical or 
surgical treatment, compensated work therapy, or examination 
the Veteran believes has resulted in additional disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran to clarify the 
subject of the current appeal.  The 
differences between a claim for service 
connection and a claim for compensation 
under 38 U.S.C.A. § 1151 should be 
explained.  The Veteran must then be 
asked to identify the nature and 
approximate date of VA training, 
hospital care, medical or surgical 
treatment, compensated work therapy, or 
examination to which he attributes the 
nutrition and environmental toxicity.  
All appropriate notices, including VCAA 
notices, must be provided to the 
Veteran.  

2.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from Saint Paul's 
Cardiovascular Holistic Institute in 
Bonita Springs, Florida.  Contact the 
authorized practitioner to obtain the 
Veteran's treatment records.  

3.  Obtain and associate with the claims 
file all outstanding VA outpatient 
clinical records for this Veteran, from 
March 2006 forward.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

5.  Produce documentation of the service 
treatment record referenced in the 
February 2007 Statement of the Case that 
purportedly documents in-service 
treatment for nutrition and 
environmental toxicity.

6.  AFTER the above development is 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
"nutrition or environmental toxicity."  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted.  
The examiner is specifically requested 
to identify any nutritional deficit or 
current environmental toxicity, to 
include any currently diagnosed 
disability attributable thereto, and 
opine whether any identified condition 
was incurred in or aggravated by the 
Veteran's active military service.  

If the Veteran clarifies that he is 
also seeking compensation under 
38 U.S.C.A. § 1151, the examiner should 
opine as to whether any identified 
condition is deemed to be an 
aggravation of an existing disease or 
injury suffered as a result of 
training, hospital care, medical or 
surgical treatment, or an examination 
by VA.  In addition, the examiner 
should opine as to whether the 
proximate cause of the disability was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in furnishing the medical or surgical 
treatment; or that the proximate cause 
of additional disability or death was 
an event which was not reasonably 
foreseeable

7.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



